DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to amendment filed on July 27, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “wherein the insulating composite layer is an imitation nacreous layer comprising an inorganic insulating material impregnated in an organic material and having plural units of sheet-like, brick-like microscopic laminated microscopic, or a combination thereof” is confusing. Specifically, the microscopic laminated structure is unclear. What is microscopic laminate is unclear. The material 
Claims 2, and 3, depend upon claim 1 and inherit the same deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu (US 2006/0128069) in view of Cheng (US 2011/0157775), Lee (US 2011 / 0111191), Chen (US 2009/0268369), Gowda (US 2017/0263539), Jeong (US 2012/0227627), Nohata (US 2009/0324658), and Yano US 3,681,374).
Regarding claim 1, Hsu, figure 1I, discloses a package structure, comprising: a metal layer (10); an insulating composite layer (11) disposed on the metal layer (see obviousness explanation below); a sealant (a part of the insulating layer 140 in the cavity) bonded on the insulating composite layer (see figure); a chip (12) embedded in the sealant, the chip having a plurality of electrode pads exposed from the sealant (see figure); a circuit layer structure disposed on the sealant and the chip (see figure), wherein the circuit layer structure comprises at least one dielectric layer and at least one circuit layer (see figure), the dielectric layer has a plurality of conductive blind vias (see figure), the dielectric layer and the sealant are made of a same material (obvious as the build-up process further processed, paragraph 0026, i.e. same as layer 140), the circuit layer is disposed on the dielectric layer and extends into the conductive blind vias 
Hsu does not disclose wherein the insulating is a composite layer, and the composite layer is an imitation nacreous layer comprising an inorganic insulating material impregnated in an organic material and having plural units of sheet-like, brick-like microscopic laminated structures, or a combination thereof.
Hsu discloses the adhesive layer of epoxy resin (organic material) with heat dissipating properties to enhance heat dissipation to the metal layer (paragraph 0019), the shape of the adhesive layer can be considered as a sheet like. Though, not specifically disclosed, the adhesive layer formed in a plurality layer is old and known in the art, to have desired thickness to taken care of the rough surface on the both the sides. Also, it is known in the art to add inorganic filler to further enhance the heat dissipating properties.
Lee, figure 2, discloses a substrate formed thermally conductive of polymeric composite material with inorganic filler to have better heat dissipation of properties (paragraph 0020-0022). Lee further discloses the particle size is less than 10 µm (paragraph 0021). Lee furthermore discloses the composite layer formed in multiple layers (paragraph 0020-0022).
Gowda, figure 2, discloses a structure with a metal layer (66), a composite layer (68), of a non-conductor inorganic material and an organic material, including alumina and boron nitride (paragraph 0037), and a component (46) embedded in a sealant (64). 100 µm (paragraph 0037). Gowda furthermore discloses the thickness of the composite layer may vary based on the design specification (paragraph 0037), obviously the thickness may be increase by providing multiple layers.
Cheng discloses a high dielectric organic-inorganic composite comprising mixture of a ceramic material and a polymer material including the ceramic material comprising barium titanate, zirconium titanate, strontium titanate, lead zirconium titanate, barium strontium titanium zirconium ceramics, or a combination thereof; the polymer material comprising epoxy resin, polyacrylic acid, polyimide, polyetherimide, or a combination thereof; and the conductive material comprising carbon black, natural graphite, artificial graphite, silver powder, carbon fiber, or a combination thereof (claim 1, claim 8 and claim 10). Cheng further discloses the organic – inorganic composite material ranges from 10 nm to 10 µm (claim 7, 18, 32).
Chen discloses high dielectric material formed of resins and ceramic materials, including aluminum oxide (claims 11, 16 and 21).
Jeong discloses nacreous material comprising various materials including synthetic mica, alumina flake, water and inorganic metal salts (claims 1, 2, 10, 11 and 12). Jeong further discloses the particle size of 5 to 250 µm (paragraph 0022).
Nohata discloses material with resin pigment, nacreous pigment, inorganic pigment etc. (claims 1 and 9). Nohata further discloses the particle size from 0.01 to 5000 µm (paragraph 0064). 
synthetic nacreous compound with size of 5 to 100 µm (see abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant's invention to provide the modified package of Hsu with the insulating is a composite layer, and the composite layer is an imitation nacreous layer comprising an inorganic insulating material impregnated in an organic material and having plural units of sheet-like, brick-like microscopic laminated structures, or a combination thereof, as taught by Gowda, Lee, Cheng, Chen, Jeong, Nohata, and Yano, in order to have desired insulating properties. Also, the layer would have better heat dissipation, as the inorganic particles increase the heat conductivity, and desired insulating properties.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 2, the modified structure of Hsu further discloses wherein a material of the dielectric layer and the sealant includes a resin, a glass fiber, and a photo-imageable dielectric material (obvious as disclosed at paragraph 0021). 

Regarding claim 3, the modified structure of Hsu further discloses wherein the resin comprises a phenolic resin, an epoxy resin, a polyimide resin and polytetrafluoroethylene (obvious as disclosed at paragraph 0021). 


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument / new explanation of the rejection.
Additionally, the applicant, starting on page 7 of the response, filed on July 27, 2021, argues that the Office Action, on page 5, acknowledged that Hsu does not disclose the insulating composite layer is an imitation nacreous layer. However, the Office Action considered that cited references, Lee, Gowda, Cheng, and Chen, were relied upon to the insulating composite layer being an insulating layer comprising an inorganic material (including ceramic material) and an organic material. Applicants respectfully submit that Lee, Gowda, Cheng, and Chen fail to disclose the claimed feature "an imitation nacreous layer comprising an inorganic insulating material impregnated in an organic material and having plural units of sheet-like, brick-like microscopic laminated structures" as they do not disclose the specific structures of the insulating layer. 
Further, the cited references, Jeong, Nohata and Yano, were relied upon for the nacreous material comprising an inorganic material with ceramic. Applicants respectfully disagree. In particular, Jeong does not disclose the specific structure of the nacreous material. Hence, Jeong fails to disclose the claimed feature "an imitation nacreous layer comprising an inorganic insulating material impregnated in an organic material and having plural units of sheet-like, brick-like microscopic laminated structures." 

The Examiner further cited Yano to remedy the deficiencies of the aforementioned cited references. However, Yano's nacreous, flake-shaped crystal is a triazole compound, which is not an inorganic material. Accordingly, it is clear that Yano's nacreous, flake-shaped crystal does not disclose the claimed "imitation nacreous layer comprising an inorganic insulating material" and therefore fails to disclose claimed feature "an imitation nacreous layer comprising an inorganic insulating material impregnated in an organic material and having plural units of sheet-like, brick-like microscopic laminated structures." 
Based on the above, Lee, Gowda, Cheng, Chen, Jeong Nohata, and Yano cannot remedy the deficiencies of Hsu as the cited references fail to disclose the claimed feature "an imitation nacreous layer comprising an inorganic insulating material impregnated in an organic material and having plural units of sheet-like, brick-like microscopic laminated structures." 
Moreover, Applicants would like to submit that since Hsu fails to disclose that the insulating composite layer is an imitation nacreous layer, Lee, Gowda, Cheng, Chen, Jeong Nohata, and Yano fail to disclose the specific structures of imitation nacreous layer, a person skilled in the art would not be motivated to combine the cited references to arrive at the claimed invention. 
the structural arrangement suppresses the conduction of the lateral breaking force, resulting in a significant increase in hardness. Thus, the ceramic flake is relatively hard and has a high elasticity modulus, thereby increasing the strength, brittleness and toughness of the ceramic. 
Based on the above, no prima facie case of obviousness is believed to exist for the amended independent claim 1, so that this ground of rejection should be withdrawn.

This is not found to be persuasive.
As applied above, Lee, Gowda, Cheng, Jeong, Nohata, and Yano discloses the structure of inorganic material with particle / thickness in micrometer size. Therefore, the modified structure of Hsu can be considered as microscopic laminate.
Regarding the composite layer is an “imitation nacreous layer” it is merely a composite of inorganic material, such as glass, plastic etc, including organic material in the form of powder to be used as man-made object. The prior art to 
Jeong discloses nacreous pigment includes synthetic mica, natural mica, glass, iron alumina, inorganic metal salts, iron oxide flakes, alumina flakes, and silica flake. 
Nohata discloses nacreous pigment giving pearl like luster include fishes scale foil,  in combination with silica frit pigment, and inorganic pigment, titanium oxide etc, (paragraph 0036, 0052, 0058). 

Additionally, as applied above, Lee discloses substrate formed of polymeric material with in organic filler, Gowda, discloses inorganic material, and organic material, Cheng discloses a high dielectric organic-inorganic composite comprising mixture of a ceramic material and a polymer material including the ceramic material comprising barium titanate, zirconium titanate, strontium titanate, lead zirconium titanate, barium strontium titanium zirconium ceramics, or a combination thereof; the polymer material comprising epoxy resin, polyacrylic acid, polyimide, polyetherimide, or a combination thereof, and Chen discloses resin and ceramic material including aluminum oxide.
In the absence of any specific structure of “imitation nacreous material,” it would have obvious to consider the composition of Jeong, Nohata, Yano, Lee, Gowda, Cheng and Chen, a mixture of inorganic material, and organic material meets the limitation of imitation nacreous material.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Therefore, the modified package structure of Hsu meets the limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Brun (US 2007/0089246), discloses nacreous pigments such as mica coated with titanium, or mica with iron oxide, titanium mica (paragraph 0044, 0048).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847
                                                                                                                                                                                             IBP / October 23, 2021